TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00500-CV



                                    In re Thomas Allen Simon


                      ORIGINAL PROCEEDING FROM BURNET COUNTY



                                             ORDER

PER CURIAM

                Relator Thomas Allen Simon has filed a petition for writ of mandamus and for writ of

prohibition seeking to vacate the order of the 424th District Court of Burnet County removing

his appointed counsel in trial court cause number 42908. With his petition, Simon has filed a

motion for temporary relief seeking a stay of the underlying proceedings. We grant the motion for

temporary relief and stay the proceedings in the district court, pending further orders of this Court.

The real party in interest, the State of Texas, is requested to file a response to the petition for writ

of mandamus and for writ of prohibition on or before August 24, 2015. Any other responses are

likewise due on that date. Persons filing a response may also address, in either that response or a

separate filing, the advisability of our continuing the temporary relief pending our final disposition

of the petition’s merits.

                It is ordered on August 12, 2015.



Before Chief Justice Rose, Justices Pemberton and Field